

115 HR 2609 IH: To direct the Secretary of the Army to revise certain authorized purposes described in the Missouri River Mainstem Reservoir System Master Water Control Manual.
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2609IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the Army to revise certain authorized purposes described in the Missouri
			 River Mainstem Reservoir System Master Water Control Manual.
	
 1.Master water control manual revisionNot later than 90 days after the date of enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers, shall revise the Missouri River Mainstem Reservoir System Master Water Control Manual, and any related regulations, to delete fish and wildlife as an authorized purpose of the Corps.
		